 1
     DAVID ALLEN (SBN 87193)
 2   David Allen & Associates
     5230 Folsom Boulevard
 3   Sacramento, CA 95819
     Telephone: 916-455-5800
 4   Facsimile: 916-451-5687
 5   Attorneys for Plaintiff,
     KULDIP BASRAI
 6
     FRANCIS TORRENCE (SBN 154653)
 7   Francis.Torrence@wilsonelser.com
     WILSON, ELSER, MOSKOWITZ,
 8   EDELMAN & DICKER LLP
     525 Market Street - 17th Floor
 9   San Francisco, CA 94105-2725
     415.433.0990 (Main)
10   415.434.1370 (Fax)
11   Attorneys for Defendant
     CONSTITUTIONAL LIFE INSURANCE COMPANY
12   and as Successor for PENNSYLVANIA LIFE
     INSURANCE COMPANY
13
14                          UNITED STATES DISTRICT COURT
15                        EASTERN DISTRICT OF CALIFORNIA
16
17   KULDIP BASRAI,                                     Case No. 2:19-CV02194-WBS-EFB
18                 Plaintiff,                           (Honorable WILLIAM B. SHUBB)
19          vs.
                                                        STIPULATION AND ORDER TO
20   CONSTITUTIONAL LIFE                                RESET STATUS CONFERENCE
     INSURANCE COMPANY,                                 TO JUNE 8, 2020
21   PENNSYLVANIA LIFE INSURANCE
     COMPANY ET AL.
22                                                      Complaint Filed: March 19, 2019
                   Defendants.
23
24          Plaintiff KULDIP BASRAI (“Plaintiff”), and Defendant CONSTITUTIONAL LIFE

25   INSURANCE COMPANY individually and as successor for PENNSYLVANIA LIFE

26   INSURANCE (“Insurance”) (jointly “Parties”) submit this Stipulation and [Proposed] Order to

27   Reschedule the Status Conference presently scheduled for March 30, 2020, for the following

28   reasons.

                                                  -1-
                                  STIPULATION AND ORDER
 1          The Parties have conducted their Rule 26 discussions, but have not completed their Joint

 2   report, and are awaiting for Defense counsel to complete Defendant’s sections of the Report.

 3   Per the Court’s proposal, the Parties therefore request that the Court Reschedule the Status

 4   Conference presently scheduled for March 30, 2020 for June 8, 2020, at 1:30 pm. The Parties

 5   will file their Joint Statement by April 4, 2020.

 6          IT IS SO STIPULATED.

 7   Dated: March 24 2020                          DAVID ALLEN & ASSOCIATES

 8                                                /s/ David Allen
                                                  By David Allen
 9                                                  Attorneys for Plaintiff
                                                    KULDIP BASRAI
10
11
12
     Dated: March 24, 2020                  WILSON, ELSER, MOSKOWITZ,
13                                               EDELMAN & DICKER LLP
14
15
                                               By /s/ Francis Torrence
16                                             Francis Torrence
17                                             Attorneys for Defendant
                                             CONSTITUTIONAL LIFE INSURANCE
18                                       COMPANY individually and as successor
                                    for PENNSYLVANIA LIFE INSURANCE
19
20
                                                  ORDER
21
            Pursuant to the foregoing stipulation among the parties,
22
            IT IS HEREBY ORDERED that the Status Conference presently scheduled
23
     for March 30, 2020 is rescheduled to June 8, 2020 at 1:30 p.m.                    A joint status
24
     report shall be filed no later than May 26, 2020.
25
            Dated: March 24, 2020
26
27
28

                                                         -2-
                                    STIPULATION AND ORDER
